Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 1 of 49 PagelD# 6

 

CHESTERFIELD COUNTY CIRCUIT CO
Civil Division
9500 COURTHOUSE ROAD
CHESTERFIELD VA 23832-0909

Summons

To: CLOUDZ VAPOR MIDLOTHIAN LLC Case No. 041CL21000317-00
DBA CLOUDZ VAPOR
SERVE: TEJAN KAUSHIK BHATT, RA
13142 WINSTON RD
ASHLAND VA 23005

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on, Wednesday, February 03, 2021

Clerk of Court: WENDY S HUGHES

by | SC “

os (CLERK/DEPUTY CLERK )

Instructions: AND REQUESTS FOR PRODUCTION

Hearing Official:

 

- REED, ROBERT C T
Attorney's name:

 
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 2 of 49 PagelD# 7

 

ALLEN ALLEN Hogs -
ALLEN ALLEN ler py,
Provecting the Injured Sint: Por Cass
Svicg
February 3, 2021 Telephone: 804.257.7579

Facsimile:804.524.1418
File No. MAT-200208 138676

Hon. Wendy Hughes, Clerk
Chesterfield County Circuit Court
PO Box 125

Chesterfield, VA 23832-0125

Re: Adam Coghill v. Cloudz Vapor, LLC d/b/a Cloudz Vapor, et al.
Dear Ms. Hughes:

| have enclosed the original Complaint for filing with the Court. I have also
enclosed copies of the Complaint, Plaintiffs First Set of Interrogatories, and
Plaintiff's First Requests for Production, which I ask that you prepare for service
on the defendants by private process server (Hester Process Service) at the
following addresses:

CLOUDZ VAPOR LLC d/b/a CLOUDZ VAPOR,
Serve: Tejan Kaushik Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005

CLOUDZ VAPOR WHOLESALE, LLC d/b/a CLOUDZ VAPOR,
Serve: Tejan K. Bhatt, Registered Agent

13142 Winston Road

Ashland, Virginia 23005

CLOUDZ VAPOR MIDLOTHIAN LLC d/b/a CLOUDZ VAPOR,
Serve: Tejan Kaushik Bhatt, Registered Agent

13142 Winston Road

Ashland, Virginia 23005

CLOUDZ VAPOR SHORT PUMP LLC d/b/a CLOUDZ VAPOR,
Serve: Tejan K. Bhatt, Registered Agent

13142 Winston Road

Ashland, Virginia 23005

TEJAN BHATT
Serve: 13142 Winston Road

Richmond Office Ashland, Virginia 23005
1809 Staples Mill Road
Richmond, VA 23230
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 3 of 49 PagelD# 8

ALLEN ALLEN
ALLEN _ ALLEN

Protecting the Injured Since 1.:

 

I have also enclosed a check for the appropriate filing fee, as well as an extra copy
of the Complaint which I ask that vou stamp “filed” and return to my office in the
enclosed self-addressed pre-stamped envelope.

] appreciate your attention to this matter. Please call me with any questions.

Vers, ray vy »
Robert C. T. Reed

Enclosures

ce: Hester Process Service (by email)
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 4 of 49 PagelD# 9

¢

COVER SHEET FOR FILING CIVIL ACTIONS

COMMONWEALTIT OF VIRGINIA

Case No, once

   

(CLERK'S OFFI

I, the undersigned [ ] plaintiff (| defendant [x] attorney for [x] plaintiff [ ] defendant hereby notify the Clerk of Court that | am filing
the following civil action. (Please indicate by checking box that most closely identifies the claim being asserted or relief sought.)

GENERAL CIVIL
Subsequent Actions
{ } Claim Impleading Third Party Defendant
{ ] Monetary Damages
{ ] No Monetary Damages
{ ] Counterclaim
{' ] Monetary Damages
{ ] No Monetary Damages
[ ] Cross Claim
[ ] Interpleader
[ } Reinstatement (other than divorce or
driving privileges)
[ ] Removal of Case to Federal Court
Business & Contract
[ ] Attachment
{ ] Confessed Judgment
[ ] Contract Action
[ } Contract Specific Performance
[ ] Detinue
{ ] Garnishment
Property
[ ] Annexation
{ ] Condemnation
{ ] Ejectment
{ ] Encumber/Seil Real Estate
{ ] Enforce Vendor’s Lien
[ ] Escheatment
[ ] Establish Boundaries
{ ] Landlord/Tenant
{ ] Unlawful Detainer
[ ] Mechanics Lien
[ ] Partition
{ } Quiet Title
[]

Termination of Mineral Rights

] Asbestos Litigation

} Compromise Settlement

] Intentional Tort

] Medical Malpractice

] Motor Vehicle Tort

] Product Liability

] Wrongful Death

] Other General Tort Liability

 

ADMINISTRATIVE LAW
[ ] Appeal:ludicial Review of Decision of
(select one)
{ ] ABC Board
{ ] Board of Zoning
[ ] Compensation Board
{ ] DMV License Suspension
[ ] Employee Grievance Decision
[ ] Employment Commission
{ ] Local Government
[ ] Marine Resources Commission
{ ] School Board
{ ] Voter Registration
f } Other Administrative Appeal
DOMESTIC/FAMILY
[ ] Adoption
[ ] Adoption -- Foreign
[ ] Adult Protection
[ ] Annulment
f ] Annulment — Counterclaimn/Responsive
Pleading
[ ] Child Abuse and Neglect - Unfounded
Complaint
Civil Contempt
ivorce (select one)
] Complaint — Contested*
] Complaint - Uncontested*
] Counterclain/Responsive Pleading
] Reinstatement —
Custody/Visitation/Support/Equitable
Distribution
[ ] Separate Maintenance /
[ ] Separate Maintenance Counterclaim

[ ]
[]D
[
[
[
[

WRITS
[ ] Certiorari
[ ] Habeas Corpus
[ ] Mandamus
[ ] Prohibition
[ ] Quo Warranto

a

are claimed

( /-~
— a —=
[ ] DEFENDANT

PT PCAINTIFF

/
/
y
f f
x f
—j

[x] ATTORNEY FOR

PROBATE/WILLS AND TRUSTS
[ ] Accounting
[ ] Aid and Guidance
{ ] Appointment (select one)
{ ] Guardian/Conservator
{ ] Standby Guardian/Conservator
{ ] Custodian/Successor Custodian (OTMA)
[ ] Trust (select one)
[ ] Impress/Declare/Create
[ ] Reformation
[ ] Will (select one)
{ ] Construe
[ ] Contested

MISCELLANEOUS
[ ] Amend Death Certificate
[ ] Appointment (select one)
[ }] Church Trustee
[ ] Conservator of Peace
[ ] Marriage Celebrant
[ ] Approval of Transfer of Structured
Settlement
[ ] Bond Forfeiture Appeal
[ ] Declaratory Judgment
[ ] Declare Death
{ ] Driving Privileges (select one)
[ ] Reinstatement pursuant to § 46,2-427
{ ] Restoration — Habitual Offender or 344
Offense
Expungement
Firearms Rights — Restoration
Forfeiture of Property or Money
Freedom of Information
Injunction
Interdiction
Interrogatory .
Judgment Lien-Bill to Enforce
Law Enforcement/Public Official Petition
Name Change
Referendum Elections
Sever Order
Taxes (select one)
[ ] Correct Erroneous State/Local
[ ] Delinquent
Vehicle Confiscation
Voting Rights - Restoration
] Other (please specify)

[ ]
[}
C]
[]
CJ
{ ]
(J
(J
[]
[ ]
[]
[]
CJ

[
if
_l

I svnnninnnntninniennnsi sens

jx] PLAINTIFF
[ ] DEFENDANT

 

*“Contested” divorce means any of the following matters are in

dispute: grounds of divorce, spousal support and maintenance,

child custody and/or visitation, child support, property distribution

or debt allocation. An “Uncontested” divorce is filed on no fault
|_ grounds and none of the above issues are in dispute.
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 5 of 49 PagelD# 10

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF CHESTERFIELD
Case No

ADAM COGHILL
Plaintiff,

Vv.

CLOUDZ VAPOR LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan Kaushik Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR WHOLESALE, LLC

d/b/a CLOUDZ VAPOR,

Serve; Tejan K. Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR MIDLOTHIAN LLC
d/b/a CLOUDZ VAPOR,
Serve: Tejan Kaushik Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR SHORT PUMP LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan K. Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

AND

TEJAN BHATT

Serve: 13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

Defendants.
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 6 of 49 PagelD# 11

COMES NOW the Plaintiff, Adam Coghill. (hereinafter “Plaintiff? or “Coghill ) and
respectfully moves this Honorable Court for judgment, jointly and severally, against the
Defendants Cloudz Vapor, LLC. Cloudz Vapor Wholesale, LLC, Cloudz Vapor, Midlothian, LLC
and Cloudz Vapor Short Pump (hereinafter collectively referred to as “Defendants”) for the sum
of THREE MILLION DOLLARS ($3,000,000.00) in compensatory damages, plus pre-judgment
and post-judgment interest, triple such damages. costs, and reasonable attorney’s fees pursuant to
Virginia Code § 59.]-204(B), based upon the following allegations:

PARTIES

1. The Plaintiff, Adam Coghill was and is a resident of the Chesterfield, Virginia.

2. Defendant Cloudz Vapor, LLC d/b/a Cloudz Vapor was and is a Virginia limited
liability company in the business of marketing, distributing, and/or selling certain goods, including
tobacco products, e-cigarettes, vaporizers, vaporizer accessories and lithium ion batteries for
powering vaporizers and in fact was and is in the business of advertising, marketing, distributing
and selling certain vaporizer products and accessories, including the vaporizer device and lithium
ion battery products at issue in this case, with its principal place of business located at 1213
Walthall Creek Drive, South Chesterfield, Virginia 23834.

3. At all times relevant to this matter, Defendant Cloudz Vapor, LLC d/b/a Cloudz
Vapor owned. operated, managed, and/or controlled a retail establishment known as Cloudz Vapor
Chester located at or about 11996 Iron Bridge Road in Chester, Virginia.

4. Defendant Cloudz Vapor Wholesale, LLC d/b/a Cloudz Vapor was and is a Virginia

limited lability company in the business of marketing. distributing, and/or selling certain goods,

including tobacco products, e-cigarettes, vaporizers, vaporizer accessories and hthium ion batteries
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 7 of 49 PagelD# 12

for powering vaporizers and in fact was and is in the business of advertising, marketing,
distributing and selling certain vaporizer products and accessories, including the vaporizer device
and lithium ion battery products at issue in this case. with its principal place of business located at
11003 Midlothian Turnpike, North Chesterfield. Virginia 23235.

5. At all times relevant to this matter. Defendant Cloudz Vapor Wholesale, LLC d/b/a
Cloudz Vapor owned, operated, managed, and/or controlled a retail establishment known as
Cloudz Vapor — Chester located at or about 11996 Iron Bridge Road in Chester, Virginia,

6. Defendant Cloudz Vapor Midlothian, LLC d/b/a Cloudz Vapor was and is a
Virginia limited hability company in the business of marketing, distributing, and/or selling certain
goods, including tobacco products, e-cigarettes, vaporizers, vaporizer accessories and lithium ion
batteries for powering vaporizers and in fact was and is in the business of advertising, marketing,
distributing and selling certain vaporizer products and accessories, including the vaporizer device
and lithium ion battery products at issue in this case, with its principal place of business located at
11003 Midlothian Turnpike, North Chesterfield, Virginia 23235.

7. Atall times relevant to this matter, Defendant Cloudz Vapor Midlothian, LLC d/b/a
Cloudz Vapor owned, operated, managed, and/or controlled a retail establishment known as
Cloudz Vapor — Chester located at or about 11996 Iron Bridge Road in Chester, Virginia.

8. Defendant Cloudz Vapor Short Pump, LLC d/b/a Cloudz Vapor was and is a
Virginia limited liability company in the business of marketing. distributing. and/or selling certain
goods, including tobacco products, e-cigarettes, vaporizers, vaporizer accessories and lithium ion
batteries for powering vaporizers and in fact was and is in the business of advertising, marketing,

distributing and selling certain vaporizer products and accessories. including the vaporizer device
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 8 of 49 PagelD# 13

and lithium ion battery products at issue in this case. with its principal place of business located at
11736 West Broad Street, Suite C102, Henrico. Virginia 23233.

9, At all times relevant to this matter. Defendant Cloudz Vapor Short Pump, LLC
d/b/a Cloudz Vapor owned, operated, managed. and/or controlled a retail establishment known as
Cloudz Vapor — Chester located at or about 11996 Iron Bridge Road in Chester, Virginia.

10. Atall times relevant to this matter. Defendant Tejan Bhatt was and is in the business
of marketing, distributing, and/or selling certain goods, including tobacco products, e-cigarettes,
vaporizers. vaporizer accessories and lithium ion batteries for powering vaporizers and in fact was
and is in the business of advertising, marketing, distributing and selling certain vaporizer products
and accessories, including the vaporizer device and lithium ion battery products at issue in this
case

11. At all times relevant to this matter, Defendant Tejan Bhatt owned, operated,
managed, and/or controlled a retail establishment known as Cloudz Vapor — Chester located at or
about 11996 Iron Bridge Road in Chester, Virginia.

JURISDICTION AND VENUE

12. This Court has personal jurisdiction over the Defendants pursuant to Va. Code §
8.01-328.1(1) through (4), as the cause of action arises from the Defendants’ transacting business
in Virginia, contracting to supply services in Virginia, causing tortious injury by an act or omission
in Virginia. and causing tortious injury by an act or omission outside of Virginia when they
regularly conduct business in Virginia,

13. Venue is permissible in this Court pursuant to Va. Code § 8.01-262(1), (3), and (4).
as Defendants Cloudz Vapor, LLC d/b/a Cloudz Vapor and Cloudz Vapor Wholesale. LIC d/b/a

Cloudz Vapor, and Cloudz Vapor Midlothian, LLC d/b/a Cloudz Vapor have principal places of
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 9 of 49 PagelD# 14

business in Chesterfield County; all defendants regularly conduct substantial business activity in
Chesterfield County, and the cause of action arises from a transaction and/or acts or omissions that
occurred within Chesterfield County.

GENERAL ALLEGATIONS

14. At all times relevant to this matter. Defendants. designed, manufactured, tested,
inspected, warranted, marketed, distributed, labeled. and/or sold Aegis Vape devices and lithium
ion batteries, including the defective Aegis Vape device and lithium ion battery at issue in this
Complaint (hereinafter referred to as the “Subject Vape Device” and “Subject Lithium Ton
Battery”).

15. Upon information and belief, before October of 2018, Defendants purchased or
otherwise acquired the Subject Vape Device and Subject Lithium Ion Battery through the chain of
distribution of those products.

16. Upon information and belief, and at all times relevant to this matter, Defendants are
and were authorized distributors, sellers, and/or dealers of the Subject Vape Device and Subject
Lithium lon Battery and similar products.

17. On or about October 19, 2018, Defendants sold the Subject Vape Device and
Subject Lithium Ion Battery to the Plaintiff during a transaction that took place at the retail
establishment known as Cloudz Vapor ~ Chester located at or about 11996 Iron Bridge Road in
Chester, Virginia.

18. Plaintiff purchased the Subject Vape Device and Subject Lithium Ion Battery for
his personal use to consume vape liquid.

19. During that transaction, no employce of Cloudz Vapor - Chester, nor anyone else,

warned Plaintiff that there existed a substantial risk that the Subject Vape Device and Subject
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 10 of 49 PagelD# 15

Lithium lon Battery could unexpectedly, suddenly. and without warning explode and burst into
Hames while in the Plaintiffs possession.

20). At all times relevant to this matter. the Plaintiff used the Subject Vape Device and
Subject Lithium Ion Battery ina manner consistent with their intended purpose or other reasonably
foreseeable purpose to the Defendants.

21. On or about February 11, 2019, the Subject Vape Device and Subject Lithium Ton
Battery unexpectedly, suddenly, and without warning or provocation, exploded while in Plaintiff's
possession.

22, Asaresult of the explosion, Plaintiff suffered serious, life-threatening, catastrophic,
disfiguring and permanent injuries.

23. Subject Vape Device was unreasonably dangerous, unsafe, unsuitable for use, not
of merchantable quality, and not fit for its intended uses or for the general and particular purposes
for which it was designed, manufactured, marketed, and sold.

24. The Subject Lithium Jon Battery was unreasonably dangerous, unsafe, unsuitable
for use, not of merchantable quality, and not fit for its intended uses or for the general and particular
purposes for which it was designed, manufactured, marketed, and sold.

25. The Subject Vape Device and Subject Lithium Jon Batters were, when used in
combination, unreasonably dangerous, unsafe, unsuitable for use, not of merchantable quality, and
not fit for their intended uses or for the general and particular purposes for which they were
designed, manufactured, marketed, and sold.

20. The Subject Vape Device and Subject Lithium Ion Battery were unaccompanied by

warnings concerning their hazardous properties.
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 11 of 49 PagelD# 16

27. The unreasonably dangerous nature of the Subject Vape Device and Subject
Lithium lon Battery, and both when used in combination, was not obvious or readily discoverable

to Plainuff,

COUNT I
NEGLIGENCE
28. Plaintiff hereby incorporates by reference, as if fully set forth herein, each and every

allegation set forth in the preceding and following paragraphs, including each and every factual
and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-alleges each
such allegation.

29. At all times material and relevant herein, Defendants, each of them, knew or by the
use of ordinary care should have known, that the Subject Vape Device sold to Plainuff was
unreasonably dangerous, unsafe, unsuitable for use, not of merchantable quality, and not fit for its
intended uses or for the general and particular purposes for which it was designed, manufactured,

marketed, and sold.

30. At all times relevant to this matter, Defendants, each of them, knew or by the use
of ordinary care should have known, that the Subject Lithium lon Battery sold to Plaintiff was
unreasonably dangerous, unsafe, unsuitable for use, not of merchantable quality, and not fit for its
intended uses or for the general and particular purposes for which it was designed, manufactured,
marketed, and sold.

31. At all times relevant to this matter, Defendants, each of them. knew or by the use
of ordinary care should have known, that the Subject Vape Device and Subject Lithtum Ion Battery

when used in combination were unreasonably dangerous, unsafe, unsuitable for use, not of
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 12 of 49 PagelD# 17

merchantable quality, and not fit for their intended uses or for the general and particular purposes
for which they were designed, manufactured, marketed, and sold.

32. Defendants owed a duty to make reasonable inspections or tests to confirm that the
Subject Vape Device, Subject Lithium Jon Battery, and/or both when used in combination, were
safe, suitable for use, of merchantable quality, and fit for their intended uses or for the general and
particular purposes for which they were designed. manufactured, marketed, and sold.

33. Defendants breached their duty to make reasonable inspections or tests in that they
did not make reasonable inspections or tests of the Subject Vape Device and Subject Lithium lon
Battery before selling or otherwise delivering the Subject Vape Device and Subject Lithium [on
Battery to the Plaintiff.

34, Defendants owed a duty to give a reasonable warning to Plaintiff of the likelihood
that the Subject Vape Device, Subject Lithium lon Battery, and/or both when used in combination,
could explode suddenly, unexpectedly, and without warning or provocation.

35. Defendants breached their duty to warn in that they did not provide reasonable
warning to Plaintiff that the Subject Vape Device and Subject Lithium Ion Battery were
unreasonably dangerous and unsafe.

36. As a direct and proximate cause of Defendants’ negligence, Plaintiff has suffered
serious permanent bodily injury; has suffered and will suffer in the future great pain of body and
mind; has incurred and will incur in the future medical expenses; has suffered and will suffer in
the future loss of income; has suffered and will suffer in the future loss of earning capacity; has
suffered and will suffer in the future disfigurement and scaring; has suffered and will suffer in the

future terrible inconvenience and physical limitations; and has suffered and will] suffer in the future

other damages as allowed by law.
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 13 of 49 PagelD# 18

COUNT I
BREACH OF IMPLIED WARRANTIES

37. Plaintiff hereby corporates by reference, as if fully set forth herein, each and every
allegation set forth in the preceding and following paragraphs, including each and every factual
and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-alleges each
such allegation.

38. At all times relevant to this matter, Plaintiff intended to use the Subject Vape
Device and Subject Lithium Ion Battery for the particular purpose of safely consuming vape liquid.

39.  Atall times relevant to this matter, Plaintiff was unskilled in the research, design,
manufacture, testing, and underlying risks associated with using the Subject Vape Device and
Subject Lithium Ion Battery.

40. At all times relevant to his matter, Plaintiff relied upon Defendants’ skill or
judgment in furnishing for sale the Subject Vape Device and Subject Lithium Ion Battery suitable
for the particular purpose of safely consuming vape liquid.

4], At all times relevant to. this matter, Defendants knew, or should have known, that
the Subject Vape Device and Subject Lithium Ion Battery were to be used for the particular purpose
of safely consuming vape liquid.

42, At all times relevant to this matter, Defendants knew, or should have known, that
Plaintiff relied upon Defendants’ skill or judgment in furnishing for sale the Subject Vape Device
and Subject Lithium Ion Battery suitable for the particular purpose of safely consuming vape
liquid.

43. The Subject Vape Device was unfit for the particular purpose of safely consuming

vape liquid.
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 14 of 49 PagelD# 19

44, The Subject Lithium Ion Batters was unfit for the particular purpose of powering a
vape device to safely consume vape liquid.

45. The Subject Vape’ Device and Subject Lithium Ton Battery when used in
combination were unfit for the particular purpose of safely consuming vape liquid.

46, The Subject Vape Device device was unreasonably dangerous both for the use to
which it would ordinarily be put and for any other reasonably foreseeable purpose.

47, The Subject Lithium Ion Battery was unreasonably dangerous both for the use to
which it would ordinarily be put and for any other reasonably foreseeable purpose.

48. The Subject Vape Device and Subject Lithium Ion Battery when used in
combination were unreasonably dangerous both for the use to which they would ordinarily be put
and for any other reasonably foreseeable purpose.

49, The unreasonably dangerous conditions of the Subject Vape Device, the Subject
Lithium Ion Battery, and/or both when used in combination existed at the time Defendants
marketed and sold them to Plaintiff.

50. No disclaimers of implied warranties were provided to Plaintiff or otherwise made
known to Plaintiff,

51. The Subject Vape Device, the Subject Lithium Ion Battery, and/or both when used
in combination did not conform to the implied warranty that they were fit for the purpose for which
they were ordinarily used or for any other reasonably foreseeable purpose.

52. Defendants breached the implied warranty that the Subject Vape Device, the
Subject Lithium Ion Battery, and/or both when used in combination were fit for the purpose for

which they were ordinarily used or for any other reasonably foreseeable purpose.

10
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 15 of 49 PagelD# 20

53. As a direct and proximate cause of Defendants’ breach of implied warranties.
Plaintiff has suffered serious permanent bodily injury; has suffered and will suffer in the future
ereat pain of body and mind; has incurred and will incur in the future medical expenses; has
suffered and will suffer in the future loss of income; has suffered and will suffer in the future loss
of earning capacity; has suffered and will suffer in the future disfigurement and scaring; has
suffered and will suffer in the future terrible inconvenience and physical limitations; and has
suffered and will suffer in the future other damages as allowed by law.

COUNT HI
BREACH OF EXPRESS WARRANTIES

54, Plaintiff hereby incorporates by reference, as if fully set forth herein, each and every
allegation set forth in the preceding and following paragraphs, including each and every factual
and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-alleges each
such allegation.

55, Defendants expressly warranted the safety and fitness of the Subject Vape Device,
the Subject Lithium Ion Battery, and/or both when used in combination, through oral statements,
written statements, advertisements, samples and/or descriptions which became part of the basis for
Plaintiffs decision to purchase the products.

56. The Subject Vape Device, the Subject Lithium Ion Battery, and/or both when used
in combination did not conform to Defendants’ description of the products as being safe and fit for
use to consume vape liquid.

57. Defendants breached their express warranties that the Subject Vape Device, the
Subject Lithium Jon Battery. and/or both when used in combination were safe and fit for use to

consume vape liquid.

il
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 16 of 49 PagelD# 21

58. As a direct and proximate cause of Defendants’ breach of express warranties,
Plaintiff has suffered serious permanent bodily injury; has suffered and will suffer in the future
great pain of body and mind; has incurred and will incur in the future medical expenses; has
suffered and will suffer in the future loss of income; has suffered and will suffer in the future loss
of earning capacity; has suffered and will suffer in the future disfigurement and scaring; has
suffered and will suffer in the future terrible inconvenience and physical limitations; and has
suffered and will suffer in the future other damages as allowed by law.

COUNT IV
VIRGINIA CONSUMER PROTECTION ACT

59. Plaintiff hereby incorporates by reference, as if fully set forth herein, each and every
allegation set forth in the preceding and following paragraphs, including each and every factual
and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-alleges each
such allegation.

60. Defendants had a statutory duty to refrain from unfair or deceptive acts or practices
in connection with their activities set forth above in the sale of the Subject Vape Device and

Subject Lithium Ion Battery.

61. Defendants were “suppliers” as defined by the Virginia Consumer Protection Act,

Va. Code § 59.1-198.

62. Defendants marketed. advertised, offered for sale, recommended, and/or sold
consumer goods in the form of the Subject Vape Device and Subject Lithium lon Battery to
Plaintiff, which constituted a “consumer transaction” under the Virginia Consumer Protection Act,

Va. Code § 59.1-198.

12
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 17 of 49 PagelD# 22

63. Defendants misrepresented that the Subject Vape Device. offered for sale.
recommended, and sold to Plaintiff was of a standard and quality that was safe and beneficial, and
in doing so misrepresented that the Subject Vape Device had characteristics that it did not have,
and concealed the propensity of the subject the Subject Vape Device to spontaneously combust,
which constituted a violation of Va. Code § 59.1-200(S) and (6).

64. Defendants misrepresented that the Subject Lithium Ion Battery, offered for sale,
recommended, and sold to Plaintiff was of a standard and quality that was safe and beneficial, and
in doing so misrepresented that the Subject Lithium [on Battery had characteristics that it did not
have. and concealed the propensity of the Subject Lithium Ion Battery to spontaneously combust.
which constituted a violation of Va. Code § 59.1-200(5) and (6).

65. Defendants misrepresented that the Subject Vape Device and Subject Lithium fon
Battery offered for sale, recommended, and sold to Plaintiff were, when used in combination, of a
standard and quality that was safe and beneficial, and in doing so misrepresented that the Subject
Vape Device and Subject Lithium Ion Battery when used in combination had characteristics that
they did not have, and concealed the propensity of the Subject Vape Device and Subject Lithium
lon Battery when used in combination to spontaneously combust, which constituted a violation of
Va. Code § 59.1-200(5) and (6).

66. Defendants marketed, offered for sale, recommended, and sold a defective,
imperfect, and “not first class’? Subject Vape Device and Subject Lithium Ion Battery without
clearly and unequivocally indicating in the offer for sale that the products were defective.

imperfect, and “not first class,” which constituted a violation of Va. Code § 59.1-200(7).

13
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 18 of 49 PagelD# 23

67. Defendants’ actions, as complained of herein, constituted unfair, unconscionable,
deceptive or fraudulent acts or practices in violation of the Virginia Consumer Protection Act, Va.
Code § 591-200.

68 Asa direct and proximate cause of Defendants’ violations of the Virginia Consumer
Protection Act, Plaintiff has suffered serious permanent bodily injury: has suffered and will suffer
in the future great pain of body and mind; has incurred and will incur in the future medical
expenses; has suffered and will suffer in the future loss of income; has suffered and will suffer in
the future loss of earning capacity; has suffered and will suffer in the future disfigurement and
scaring; has suffered and will suffer in the future terrible inconvenience and physical limitations:
and has suffered and will suffer in the future other damages as allowed by law.

DAMAGES

69. Plaintiff hereby incorporates by reference, as if fully set forth herein, each and every
allegation set forth in the preceding and following paragraphs, including each and every factual
and legal allegation hereinbefore and hereinafter alleged, and hereby re-adopts and re-alleges each
such allegation.

70. As a direct and proximate result of Defendants’ acts, omissions, and breaches of
duties and warranties, the Plaintiff incurred the following damages:

Bodily injuries, permanent in nature, which have affected her life;

~

b. Past, present and future physical pain

c. Past, present and future mental anguish;

d. Disfigurement and/or deformity coupled with associated humiliation and
embarrassment;

Past, present and future inconvenience;

@

14
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 19 of 49 PagelD# 24

f Past Jost earnings,,and a lessening of earning capacity:

g. Past, present, and future medical expenses;

h. Other damages allowable at law, including medical expenses incurred in the past.
present and future, triple damages. reasonable attorneys’ fees, and costs.

71. All of the injuries complained of and set forth in the preceding paragraphs are the
direct and proximate result of the carelessness. negligence, and breaches of warranties of the
Defendants, and without fault on the part of the Plaintiff.

WHEREFORE, Plaintiff demands judgment against the Defendants, each of them, jointly
and severally, for compensatory damages in the sum of THREE MILLION DOLLARS AND NO
CENTS. ($3,000,000.00), plus pre-judgment and post-judgment interest, triple such damages,
costs, and reasonable attorney’s fees pursuant to Virginia Code § 59.1-204(B).

JURY DEMAND

Plaintiff hereby demands trial with a jury.

ADAM L. COGHILL

i “)
“Fe /
fi} f / S
By: / / DT b~
Counsel

Derrick L. Walker (VSB No. 46490)
Robert C. T. Reed, Esq. (VSB No.: 78967)
ALLEN, ALLEN, ALLEN & ALLEN

1809 Staples Mill Road

Richmond, Virginia 23230

(804) 257-7579 Office

(866) 524-1418 Facsimile

Derrick. Walker@AllenandAllen.com
Robert.Reed@allenandallen.com

Counsel for Plaintiff

15
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 20 of 49 PagelD# 25

VIRGINIA:

IN THE CIRCUIT COURT FOR THE COUNTY OF Cl IEFSTERFIELD

Case No.:

 

ADAM COGHILL
Plaintff,

Vv,

CLOUDZ VAPOR LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan Kaushik Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR WHOLESALE, LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan K. Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR MIDLOTHIAN LLC
d/b/a CLOUDZ VAPOR,
Serve: Tejan Kaushik Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR SHORT PUMP LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan K. Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

AND

TEJAN BHATT
Serve: 13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)
Defendants.
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 21 of 49 PagelD# 26

PLAINTIFEF’S FIRST INTERROGATORIES TO DEFENDANTS
Comes. now the plaintiff, Adam Coghill. by counsel, and propounds the following

Interrogatories to each defendant pursuant to Rule 4:8 of the Rules of the Supreme Court of

Virginia. Each defendant is directed to answer each Interrogatory separately and under oath, and
to serve a copy of its answers thereto upon the attorney for the plaintiff within twenty-eight (28)
days of service hereof.

DEFINITIONS AND INSTRUCTIONS

 

These definitions and instructions are provided to aid in understanding these Interrogatories
and are intended to avoid ambiguity. They are not intended to broaden the scope of allowable
discovery allowed under the: applicable rules. These definitions will apply to the following
Interrogatories and all future Interrogatories propounded by the Plaintiff.

I. “Occurrence” means the explosion event on or about February 11, 2019, that gives rise to.
the allegations set forth in the Complaint.

2. “Cloudz Vapor” means the retail establishment known as Cloudz Vapor — Chester located
at or about 11996 Iron Bridge Road, Chester, Virginia.

“Subject Vape Device” means the Aegis Vape device sold by defendants to plaintiff on or
about October 19, 2018, that exploded while in his possession on or about February 11.
2019.

tad

4. “Subject Lithium Ion Battery” means the Lithium lon Battery sold by defendants to
plaintiff on or about October 19, 2018, that exploded while in his possession on or about
February 11, 2019.

“Communication” includes, but is not limited to, any transmittal, exchange. transfer. or
dissemination of information, regardless of the means by which it is accomplished. and
includes al] communications, whether written or oral, and all discussions. meetings.
telephone or radio communications, or email contacts.

a)

6. “Documents” and “records” means the complete original and any non-identical copy
(whether different from the original because of changes, notations. markings. or stamps.
on the copy or otherwise), regardless of origin or location, of any written. typed. printed.
transcribed, filmed, punched, graphic, electronic or other media of every type and
description. however and by whomever prepared, produced, disseminated or made.
including any electronically stored information, emails. films. videos. pictures.

2
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 22 of 49 PagelD# 27

7,

1]

papers, letters, correspondence, memoranda, faxes. inter-office

photographs. data,
nographic

communications, spreadsheets, telegrams. statements, affidavits. pleadings. ste
or handwritten notes, notations, notebooks, reports, receipts. contracts. files. screen shot.
indexes, maps. tabulations, outlines, power points, scripts, diaries, logs. journals. agendas,
minutes, code books, labels, invoices instructions, manuals, books, calendars. schedules.
diagrams. studies, publications, pamphlets. drawings, schematics, graphs. charts. tax
forms. forms microfilms, microfiche. computations, tapes, printouts. and any other form of

media.

“Identify.” “identity,” or “describe” means,

a) When used in reference to an individual, to state that individual’s full name, present
or last known residence address, telephone number, business or official affiliation,
job title, business address, and current employer;

b) When used in reference to a corporation, to state its full name, trade names,
corporate form, place of incorporation, principal place of business. and telephone
number;

c) When used in reference to an entity other than an individual or corporation. to state
its official name, its organizational form, its address, and its telephone number;

d) When used in reference to a document, to state the type of document, date of
preparation, authors, addressees, title, serial number, file number, file path, its
present location, name and address of the present custodian, and the substance of
the contents thereof.

e) When used in reference to any act, occurrence, occasion, meeting. oral or written
communication, discussion, statement, transaction, or conduct, to state the events
constituting such act, its location, the date, time, individuals participating, present
or involved, and the subject matter discussed.

“You” or “your” means the Defendant responding to these Interrogatories including its
officers, directors, agents, servants, employees, representatives, attorneys, and anyone
who, at all times relevant to the request, were acting or purporting to act on the Defendant's
behalf,

Gender and Tenses: The use of masculine gender includes the feminine gender, and use
of the feminine gender includes the masculine gender. Use of the singular includes the
plural. and the plural includes the singular.

Reference to Documents in Interrogatory Answers: To the extent that an Interrogatory
may be answered by referencing a document, specification of the record shall be in
sufficient detail to pefmit Plaintiff to locate and to identify. as readily as vou can. the
records from which the Answer may be ascertained. To the extent you specify
electronically stored information, it must be made available in a reasonably usable form
for examination, audit or inspection and to allow creation of copies. compilations, abstracts
or summaries. See Virginia Rule 4:8(f) or FRCP Rule 33(d) as applicable.

Continuing Nature of Interrogatories: These Interrogatories are continuing in nature.
in the event that at any later date or time you obtain any additional facts. obtain or make
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 23 of 49 PagelD# 28

any assumptions, or reach any conclusions. opinions or contentions that are different from

or in addition to those set forth in the answers to Interrogatories in accordance with the

question, plaintiff demands that defendant amend the answers to the Interrogatories

promptly and sufficiently to set forth fully such identities, descriptions. facts, assumptions,

conclusions, opinions and contentions. as required pursuant to Virginia Rule 4:l(e) or

FRCP Rule 26(e) as applicable.

Interrogatories

1, Identify all individuals who participated in preparation of or provided information
and/or documents used to prepare your responsive pleading(s), your answers to any Interrogatory
propounded to you by Plaintiff, your responses to any Request for Production propounded to you

by Plaintiff, or your answers to any Request for Admissions propounded to you by Plainulf.

ANSWER:

2. State whether, prior to answering these Interrogatories, you made a due and diligent
search of your records and a due and diligent inquiry of your agents and employees with the

intention of obtaining all available information necessary to fully and completely respond.

ANSWER:

3. Identify your full corporate name, any trade names, the state of your incorporation,
year of incorporation, your principle place of business, your Virginia registered agent, and any
parent entities, subsidiaries, affiliated entities. or entities sharing the same or substantially similar
control group of officers and directors. Additionally, identify the correct Jegal entity or corporate
entity who should have been sued by plaintiff to the extent that you contend Plaintiff has sued the
wrong party in error or that your name is incorrectly identified in this lawsuit.

ANSWER:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 24 of 49 PagelD# 29

4. [dentify all individuals and/or entities that owned. operated, leased, managed.

and/or maintained Cloudz Vapor from the date it opened to the present.

ANSWER:
5. Identify all insurance policies you or any other defendant had in effect at the time

of the occurrence, including any policy that covers or may provide coverage for the damages
sought in the Complaint, including any umbrella policies, CGL policies, or excess coverage
policies; and, as to each, identify the insurance company underwriting the policy, named insured,
policy number. policy period, and limits of coverage provided by the policy, stating whether it is
subject to self-insuréd retention, defense costs within limits, single limits or any other applicable
provisions. Identify whether the insurer has offered or provided a defense under a reservation of
rights or otherwise has contested or raised defenses to providing coverage for any claims asserted
in the Complaint.

ANSWER:

6. Identify all employees working in Cloudz Vapor on October 19,2018, and for each
such individual state job title, hiring date, working hours, termination date, and identify whether
that individual was responsible for selling the Subject Vape Device and/or Subject Lithium Ton
Battery to the plainuff.

ANSWER:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 25 of 49 PagelD# 30

7, Identify the individual emploveests) or agents (commonly referred to as the
“buyer’) responsible for establishing the relationship with the manufacturer or distributor to
purchase for resale the Subject Vape Device and or Subject Lithium fon Battery prior to October

19, 2018, including job title, hiring date, and termination date.

ANSWER:

8. Describe all training, instruction, or policies and procedures you provided to your
employees regarding the use, operation, handling. compatibility with other products and
accessories. and hazards associated with the Subject Vape Device and/or Subject Lithium Ion
Battery and identify any training materials or documents you provided to your employees prior to
October 19, 2018.

ANSWER:

9. Identify each entity involved in the design, manufacture, testing, warning,
marketing, distribution, and sale of the Subject Vape Device and Subject Lithium Ion Battery.and
their component parts.

ANSWER:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 26 of 49 PagelD# 31

10. State the date the Subject Vape Device was first commercially sold or otherwise
distributed; the date and place where it was designed or developed; the identity and present
whereabouts of the individuals responsible for or most knowledgeable about its design or
development; and the identity and present location of all documents concerning product inspection

and testing.

ANSWER:
11. Identify the individuals within your employment who are most familiar with the

design, manufacture, distribution and sale of the Subject Vape Device and Subject Lithium Ion

Battery.

ANSWER:

12. State the date the Subject Lithium Ion Battery was first commercially sold or
otherwise distributed; the date and place where it was designed or developed; the identity and
present whereabouts of the individuals responsible for or most knowledgeable about its design or
development; and the identity and present location of all documents concerning product inspection
and testing.

ANSWER:

13. Identify any manual. instruction. pamphlet. or other literature which was normally
provided to the purchaser or user of the Subject Vape Device and Subject Lithium lon Battery as
of October 19, 2018.

ANSWER:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 27 of 49 PagelD# 32

14. Identify any inscriptions or attachments revarding proper use. misuse, warnings, Or
dangers that came with or on the Subject Vape Device and/or Subject Lithium lon Battery, and if
so, identify the nature, location, and content of all such inscriptions or attachments and describe

the contents.

ANSWER:

15. State whether you made any effort to determine whether the Subject Vape Device
and Subject Lithium Ion Battery complied with the then applicable safety standards, safety orders,
regulations, laws, rules and design requirements of any city, country, state or the federal
government of the United States at the time you offered them for sale and describe all such efforts.

ANSWER:

16. Identify any known complaints or claims of injury which have been filed with the
Consumer Product Safety Commission, or any other federal, state or local government agency,
concerning or involving injuries, deaths, possible dangers or risks in the use of the Subject Vape
Device and Subject Lithium Ion Battery.

ANSWER:

17. Describe and identify every known claim of the Subject Vape Device and/or
Subject Lithium Jon Battery failing. mal functioning. or causing bodily injury or death.

ANSWER:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 28 of 49 PagelD# 33

18. If you have ever been involved in a product lability suit, other than the present one,
involving the Subject Vape Device and/or Subject Lithium Ton Battery, please state for each such
suit the following: the court in which the suit was Hled: the style and case number; and identity of
the person(s) injured or killed; the date of the alleged injury or death; the identity of each person
acting on your behalf who inspected the product or investigated the claim; the result of each suit;
and, if settled, the amount of such.

ANSWER:

19. Identify each person you expect to call as an expert witness at trial, and state each
such expert witness’s qualifications. training and experience, the subject matter on which each
such expert witness is expected to testify; and the substance of the facts and opinions to which
each such expert witness is expected to testify and a summary of the grounds for each opinion.

ANSWER:

20. State whether it is your contention that the product was altered, modified or
changed in any way not recommended subsequent to its manufacture and prior to the occurrence
and, if so, state the particulars of each such alteration, modification or change, why the same is not
recommended, and identify each individual having knowledge of any such alteration, modification
or change.

ANSWER:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 29 of 49 PagelD# 34

21. Identity every person who has knowledge or who purports to have knowledge of

any of the facts of this case pertaining lo issues of liability as well as damages. including the subject
matter of their knowledge. basis for their knowledge. and a summary of the facts known to such
person, and. as to each person, state whether you have interviewed that person, including plaintiff,
regarding their knowledge related to the facts of this case, giving the date of such interview,
identity of the interviewer, whether the interview was recorded. transcribed, summarized or
otherwise memorialized, whether a written statement was provided by the witness, and identity of

the custodian of any such recording, transcription, summary, memiorialization, or statement.

ANSWER:

22. Identify any other individual or entity, whether currently a party or not, who you
contend caused or contributed to causing the occurrence, describe in detail each act or omission of
each such person that you contend constituted negligence, describe how such negligence
proximately caused or contributed to causing the occurrence, and identify all documents and
witnesses which support any such contention.

ANSWER:

10
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 30 of 49 PagelD# 35

23 State whether plaintiff made any statements, written or oral, recorded any
interviews, exchanged communications, executed any documents and/or conducted any
conversations with you concerning the occurrence. this action. or its subject matter (including
statements taken, written, prepared, obtained and’or overheard by defendant and/or by agents,
servants and/or employees of defendant's liability insurance carrier). Identify all such statements,
conversations, interviews. and documents and their custodian and identify each person to whom
such statements were made or in whose presence they were made. Recite the plaintiff's statements

below.

ANSWER:

24. State all facts, describe all circumstances, and identify all documents upon which
you rely to support your denial of any allegation contained in the Complaint and to support any
and all affirmative defenses raised, and pleas in bar asserted, including any allegation that
plaintiff's negligence proximately caused or contributed to causing the occurrence or injuries

claimed.

ANSWER:

11
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 31 of 49 PagelD# 36

25 State all facts. describe all circumstances, and identify all documents upon which
you rely to support a contention that any claimed medical bills are not authentic; were not
reasonable in amount: were not incurred for treatment that was reasonably necessary to cure,

ameliorate injuries, or relieve suffering; and/or were not rendered necessary to treat a medical

condition proximately resulting from the occurrence, and also identify all persons with knowledge
of any such facts, circumstances, and documents.

ANSWER:

ADAM L. COSMIC

By: ~ ; ;

O° ————————

Counsel

Derrick L. Walker (VSB No. 46490)
Robert C. T. Reed (VSB No.: 78967)
“ALLEN, ALLEN, ALLEN & ALLEN
1809 Staples Mill Road

Richmond, Virginia 23230

(804) 257-7579 Office

(866) 524-1418 Facsimile

Derrick. Walkere? AHenandAllen.com
Robert.Reed@allenandallen.com
Counsel for Plaintiff

12
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 32 of 49 PagelD# 37

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF CHESTERFIELD
Case No.::

ADAM COGHILL
Plaintiff,

Vv.

CLOUDZ VAPOR LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan Kaushik Bhatt, Registered Agent
13142 Winston Road
Ashland. Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR WHOLESALE, LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan K. Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR MIDLOTHIAN LLC
d/b/a CLOUDZ VAPOR,
Serve: Tejan Kaushik Bhatt, Registered Agent
13142 Winston Road
Ashland. Virginia 23005
(PRIVATE PROCESS)

CLOUDZ VAPOR SHORT PUMP LLC

d/b/a CLOUDZ VAPOR,

Serve: Tejan K. Bhatt, Registered Agent
13142 Winston Road
Ashland, Virginia 23005
(PRIVATE PROCESS)

AND

TEJAN BUATT
Serve: 13142 Winston Road
Ashland. Virginia 23005

(PRIVATE PROCESS)
Defendants.
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 33 of 49 PagelD# 38

PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANTS

COMES NOW the Plaintiff, Adam Coghill. by counsel, pursuant to Rule 4:9 of the Rules
of the Supreme Court of Virginia, and propounds the following Requests for Production of
Documents and Things to be answered fully, in writing under oath by each defendant within
twenty-cight (28) days of service hereof.

DEFINITIONS AND INSTRUCTIONS

 

These definitions and instructions are provided to aid in understanding these Requests for
Production and Things and are intended to avoid ambiguity. They are not intended to broaden the
scope of allowable discovery allowed under the applicable rules. These definitions will apply to
the following Requests for Production and all future Requests for Production propounded by the

Plaintiff.

1. “Occurrence” means the explosion event on or about February 11, 2019, that gives rise to
the allegations set forth in the Complaint.

“Cloudz Vapor’ means the retail establishment known as Cloudz Vapor — Chester located
at or about 11996 Iron Bridge Road, Chester, Virginia.

ho

Nad

“Subject Vape Device” means the Aegis Vape device sold by defendants to plaintiff on or
about October 19, 2018, that exploded while in his possession on or about February 11,
2019,

4. “Subject Lithium Ion Battery” means the Lithium [on Battery sold by defendants to
plaintiff on or about October 19, 2018, that exploded while in his possession on or about

February | 1, 2019.

Communication” includes, but is not limited to, any transmittal, exchange, transfer, or
dissemination of information, regardless of the means by which 11 1s accomplished, and
includes all communications, whether written or oral. and all discussions, meetings,
telephone or radio communications, or email contacts.

SAY

6. “Documents” and “records” means the complete original and any non-identical copy
(whether different from the original because of changes, notations. markings. or stamps.
on the copy or otherwise), regardless of origin or location. of any written, typed, printed.
transcribed, filmed, punched. graphic. electronic or other media of every type and
description. however and by whomever prepared. produced, disseminated or made.
9.

Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 34 of 49 PagelD# 39

including any electronically stored information, emails, films, videos. pictures.
photographs, data, papers, letters, correspondence, memoranda. faxes. inter-office
communications, spreadsheets, telegrams. statements, affidavits, pleadings, stenographic
or handwritten notes, notations, notebooks. reports, receipts, contracts. files, screen shot,
indexes, maps, tabulations, outlines, power points, scripts, diarics, logs. journals. agendas.
minutes, code books, labels, invoices instructions, manuals, books. calendars, schedules.
diagrams, studies, publications, pamphlets. drawings, schematics, graphs, charts. tax
forms, forms microfilms, microfiche, computations, tapes, printouts, and any other form of
media.

Production of Copies: Unless otherwise stated, legible photocopies (or electronically
rendered images or digital copies of native electronic files) may be submitted in lieu of
original documents, provided that the originals are retained in their state at the time of
receipt ofa litigation hold. Further, copies of originals may be submitted in lieu of originals
only if they are true, correct, and complete copies of the original documents, Copies of
documents should be produced in color if necessary to interpret them or render them
intelligible. AH copies of visual media, including photographs and video. should be
produced in color.

“Electronically stored information (ESI)” means the complete original and any non-
identical copy (whether different from the original because of notations, different metadata,
or otherwise), regardless of origin or location, of any electronically created or stored
information and data, including data usage files, word processing files, images, text,
spreadsheets, graphics, databases, transaction logs, system history files, cache files, audio,
video, voice mail, Internet data, backup logs, electronic mail, instant messaging, short
message service (SMS), texts, snaps, tweets, posts, profiles, direct messages, logs,
videoconferencing, and other electronic correspondence (whether active, archived, or ina
deleted items folder or cache), whether stored on cards, magnetic or electronic tapes, disks,
computer files, computer or other drives, cell phones, personal data assistants, tablets, or
other storage media, to include all native file information and metadata as well as such
technical assistance or instructions as will enable conversion of such ESI into a reasonably

usable form.

Production of ESI: Plaintiff requests that EST be produced in the following formats:

Spreadsheet and presentation programs, including Microsoft Access, SQL, Excel,
PowerPoint, and other databases must be produced in native format with extracted
text and metadata. Data compilations in Excel spreadsheets or in delimited text
formats must contain all underlying data un-redacted with all underlying formulas
and algorithms intact. All database productions (including structured data
document systems) must include a database schema that defines the tables, fields,
relationships, views, indexes, packages, procedures, functions, queues, triggers.
materialized views, synonyms, database links, directories, Java,

a.

types, sequences,
XML schemas, and other elements. including the use of any report writers and
custom user data interfaces;

b. All ESI other than those documents described in subsection (a) above must be
provided in native electronic format with extracted text or Optical Character
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 35 of 49 PagelD# 40

10.

1].

Recognition (OCR) and all related metadata, and with corresponding image
renderings as converted to Group IV, 300 DPI. single-page Tagged Image File
Format (TIFF) or as color JPEG images;

c. Each electronic file should be assigned a unique document identifier (DocID) or
Bates reference number.
d. All ESTE should have passwords or other document-level encryption removed or

produce the password or key;

€. All ESI must be scanned for and free of viruses.
f, Access to cloud databases may be arranged in lieu of production upon request.
g. Accompany ESI with production of a transmittal letter setting forth a summary of

the number and types of documents in the production and DocID or Bates ranges.

Production of Hardcopy Documents Converted to Electronic Format: Plaintiff
requests that all hardcopy documents that are produced in electronic format be true, correct,
and complete copies of the original documents as converted to TIFF (or color JPEG)
images with corresponding document-level OCR text, and endorsement with a DocID or
Bates reference number.

“You” or “your” means the Defendant responding to these Requests including officers,
directors, agents, servants, employees, representatives, attorneys, and anyone who, at all
times relevant to the request, were acting or purporting to act on the Defendant’s behalf.

Gender and Tenses: The use of masculine gender includes the feminine gender, and use
of the feminine gender includes the masculine gender. Use of the singular includes the
plural, and the plural includes the singular.

Available Information: These Requests seek documents and things in your possession or
under your actual or constructive custody or control, including documents and information
in the possession, custody, or control of your officers, directors, agents, servants,
employees, accountants, independent contractors, consultants, predecessors, divisions,
subsidiaries, affiliates, joint ventures, representatives, attorneys, and those acting on your
behalf.

Request for Production of Documents

1. An organizational chart of your company at the time of the occurrence and

currently.

RESPONSE:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 36 of 49 PagelD# 41

2. An organizational chart showing the legal. financial, or working relationship
between you and any other defendant.

RESPONSE:

3. All documents identifying the owners of Cloudz Vapor from the date it opened

through October 19, 2018.

RESPONSE:

4. Complete and certified copies of any insurance policy that covers or may provide
coverage to each defendant for the damages sought in the Complaint, including declaration pages,
policy forms, endorsements, amendments or other related documents.

RESPONSE:

5. All denials, reservation of rights letters, and/or agreements related to any insurance

coverage for the occurrence.

RESPONSE:

6. All document retention and preservation policies in effect from the date the Cloudz

Vapor opened through the present.

RESPONSE:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 37 of 49 PagelD# 42

7. All documents, statements, printed or graphic representations, catalogues, circulars.
manuals, displays, brochures, reports, memorandums. transcripts, communications, letters. labels.
stickers, advertisements or other materials which mention. describe or otherwise refer to the
virtues, qualities, characteristics, capabilities or capacities of the subject products, or the dangers,
limitations or propensities of the Subject Vape Device, Subject Lithium lon Battery, or any of their
component parts.

RESPONSE:

8. All documents that mention, describe. or include any warranties applicable to the
Subject Vape Device, Subject Lithium Ion Battery, or any of their component parts.

RESPONSE:

9. All documents relating to the design or changes in the design of the Subject Vape
Device, Subject Lithium Ion Battery, or any of their component parts from the time of their original

design and development to the present.

RESPONSE:

10. All documents relating to the manufacture of the Subject Vape Device, Subject
Lithium Ion Battery, or any of their component parts.

RESPONSE:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 38 of 49 PagelD# 43

11. All documents which mention, describe or otherwise refer to any alleged or
established failure, malfunction, or use of the Subject Vape Device, Subject Lithium Ion Battery,
or any of their component parts that could result in injury or death.

RESPONSE:

12. All documents which mention. describe. or in any way refer to any precautions
taken by any entity within the commercial chain in order to document or prevent any conditions
in which a potential short circuit could occur within the Subject Vape Device, Subject Lithium Ion
Battery, or any of their component parts.

RESPONSE:

13. All statements, printed or graphic representations, catalogues, circulars, manuals,
brochures, reports, memoranda, transcripts, communications, letters, labels, stickers,
advertisements, directions, instructions, procedures or other documents which accompanied the
Subject Vape Device and/or Subject Lithium Jon Battery which were provided to plaintiff at the
time of sale.

RESPONSE:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 39 of 49 PagelD# 44

14. All statements, printed or graphic representations, catalogues, circulars, manuals,
brochures, reports, memoranda, transcripts. communications, letters, labels, stickers,
advertisements, directions, instructions, procedures or other documents which accompanied the
Subject Vape Device and/or Subject Lithium lon Battery which were typically provided to

customers at the time of sale prior to October 19, 2018.

RESPONSE:
15. All warnings provided to plaintiff regarding use of the Subject Vape Device,

Subject Lithium Ion Battery, or any of their component parts at the time of sale.

RESPONSE:

16. All documents which mention, describe, or in any way refers to any testing or
inspection you performed on the Subject Vape Device, Subject Lithium Ion Battery, or any of their
component parts prior to October 19, 2018.

RESPONSE:

17. All documents which mention, describe. or in any way refers to any testing or
inspection you performed on products of the same make and model as the Subject Vape Device,
Subject Lithium Ion Battery, or any of their component parts prior to October 19, 2018.

RESPONSE:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 40 of 49 PagelD# 45

18 All documents which mention. describe, or in any way refers to any testing or
inspection you performed on the Subject Vape Device. Subject Lithium Ton Battery. or any of their
component parts after the occurrence.

RESPONSE:

19. All documents which mention. describe, or in any way refers to any testing or
inspection you performed on products of the same make and model as the Subject Vape Device,
Subject Lithium Ion Battery, or any of their component parts after the occurrence.

RESPONSE:

20, Each and every law, rule, regulation, standard, statute, ordinance, or other
requirement or recommendation that was established, published or promulgated by any
government entity, professional association, trade association, industry association, or safety
advocacy organization, which deals with, defines, limits or specifies any aspect of the design,
manufacture, composition, distribution, sale or use of products of the same make and model as the
Subject Vape Device, Subject Lithium lon Battery. or any of their component parts.

RESPONSE:

21. Any contract for design, manufacture. testing, distribution, or sale of the Subject
Vape Device, Subject Lithium lon Battery. or any of their component parts between you and any
other entity.

RESPONSE:
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 41 of 49 PagelD# 46

22, Any contract in your possession for design. manufacture, testing, distribution, or
sale of the Subject Vape Device, Subject Lithium Jon Battery, or any of their component parts
between entities other than you.

RESPONSE:

23, Any indemnity or subrogation agreements or contracts between you and any other
entity relating to the claims asserted in the Complaint.

RESPONSE:

24. All documents relating to the purchase of the Subject Vape Device, Subject Lithium
lon Battery, or any of their component parts by you from a manufacturer, distributor, or retailer.

RESPONSE:

25. ‘All documents relating to the purchase of products of the same make and model as
the Subject Vape Device, Subject Lithium lon Battery, or any of their component parts by you
from a manufacturer, distributor, or retailer that you made available for sale at Cloudz Vapor
between October 12, 2018 and October 26, 2018.

RESPONSE:

26, Al] documents. sales receipts. invoices, billing records. payment data, logs, or any
electronic data that shows any and all transactions between you and the plaintiff.

RESPONSE:

10
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 42 of 49 PagelD# 47

27. All documents, sales receipts. invoices, billing records. payment data, Inventory
reports, electronic data, or any other material that references all sales of products of the same make
and model as the Subject Vape Device, Subject Lithium lon Battery, or any of their component
parts made at Cloudz Vapor from October 12. 2018 through October 26, 2018.

RESPONSE:

28. All documents which identify and list all employees who worked at Cloudz Vapor
from October 12, 2018 through October 26, 2018, including their schedules and attendance.

RESPONSE:

29. All documents contained in all employee files, including training records, for each
employee who worked at Cloudz Vapor from October 12, 201 8 through October 26, 2018.

RESPONSE:

30. All documents of any nature which in any way mentions, describes, or otherwise
refers to any recalls, potential recalls, or contemplated recalls regarding the Subject Vape Device.
Subject Lithium lon Battery, or any of their component parts.

RESPONSE:

31. All advertisements, commercials, websites, web ads, social media ads, pamphlets.
offers for sale, or other marketing materials regarding the Subject Vape Device, Subject Lithium
lon Battery, or any of their component parts created during the one year prior to October 19, 2018.

RESPONSE:

11
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 43 of 49 PagelD# 48

32. All documents or other materials which were provided to employees prior to
October 19, 2018, regarding the use, operation. warnings, hazards. and function of the Subject
Vape Device. Subject Lithium Ion Battery, or any of their component parts. as well as their
compatibility with each other and other devices.

RESPONSE:

33. All documents relating to every known claim of products of the same make and
model as the Subject Vape Device, Subject Lithium Ion Battery, or any of their component parts
failing, malfunctioning, or causing bodily injury or death.

RESPONSE:

34. All documents, including incident reports, investigation reports, inter-office
memos, complaints, notifications, communications and emails which relate to injuries alleged to
be caused by products of the same make and model as the Subject Vape Device, Subject Lithium
lon Battery, or any of their component parts, other than this claim.

RESPONSE:

35. All documents, pleadings, transcripts, or other material produced in the course of
any product lability lawsuits in which you were a party, other than the present one. involving
produces of the same make and model as the Subject Vape Device, Subject Lithium Ton Battery.
or any of their component parts.

RESPONSE:

12
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 44 of 49 PagelD# 49

36, The curriculum vitae or resume and fee schedule for any expert whom you intend
to call as a witness at trial,

RESPONSE:

37. All documents, materials, treatises, studies, articles, or literature upon which any
expert you intend to call at trial relies in whole or in part as a basis of, or to support. any opinion
in this case.

RESPONSE:

38. All documents, articles, treatises, publications, or other writings of any nature,
including those read online or from computer generated information, that any expert consulted by
you, or whom you intend to call as a witness at trial, has reviewed or read in connection with the
expert's review and evaluation of this case.

RESPONSE:

39. All documents, including any memoranda, correspondence. notes. photographs.
diagrams, records. reports or file notes, comprising the file associated with this matter maintained
by any expert with whom you have consulted or intend to call as a witness at trial.

RESPONSE:

13
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 45 of 49 PagelD# 50

At). All documents. including reports, messages. transcripts. recordings. or

memorializations related to your communications with any expert you intend to call as a witness

at trial.

RESPONSE:

4] All documents that evidence the fees charged in this case by any expert whom you
intend to call as a witness at trial.
RESPONSE:

All documents, including incident reports, investigation reports, inter-office

é

4

9

memos, complaints, notifications, communications and emails which relate to the happening of

the occurrence.

RESPONSE:

43. All documents, including reports, messages, transcripts, recordings, or
memorializations related to your communications with Plaintiff.

RESPONSE:

Ad. All documents, including reports. messages. transcripis. recordings. or
memorializations related to your communication with any of your employees or agents about the
occurrence.

RESPONSE:

14
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 46 of 49 PagelD# 51

45. All documents, including reports, messages, transcripts, recordings, Or

memorializations, related to your communications about the occurrence with any eyewitness to

the occurrence.

RESPONSE:
46, All documents, including reports, messages, transcripts, recordings, or

memorializations related to your communications about the occurrence with any person having
knowledge of any of the events leading up to or concerning the occurrence.

RESPONSE:

47. All documents, including reports, messages, transcripts, recordings, or
memorializations related to your communications about Plaintiffs claims with any person having
knowledge of the damages claimed by Plaintiff.

RESPONSE:

48. All documents related to any government agency investigation of the occurrence,
including criminal or regulatory investigations and findings.

RESPONSE:
49, All documents related to your contention that any other person or entity. whether

currently a party or not, caused or contributed to causing the occurrence.

RESPONSE:

15
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 47 of 49 PagelD# 52

50. All documents related to your denial of any allegation contained in the Complaint.

RESPONSE:

All documents related to any affirmative defenses or pleas in bar you have asserted,

aA
—

including any allegation that plaintiff was negligent and plaintiff's alleged negligence was a
proximate cause of the occurrence or any claimed injuries.

RESPONSE:

All documents related to your contention that any claimed medical conditions were

‘Ay
ho

not proximately caused by the occurrence.

RESPONSE:

53. All documents related to your contention that any claimed medical bills are not
authentic; were not reasonable in amount; were not incurred for treatment that was reasonably
necessary to cure, ameliorate injuries, or relieve suffering; and/or were not rendered necessary to

treat a medical condition proximately resulting from the occurrence.

RESPONSE:
54. All expert reports and curriculum vitae for any expert you expect to call at trial.
RESPONSE:

16
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 48 of 49 PagelD# 53

55. All documents obtained by swhpocna duces tecum, any other means of discovery,
or by use of a Freedom of Information Act request.

RESPONSE:

56. All documents related to pictures, video, recordings, or reports, or other material

created through the covert observation or surveillance 0 (Plaintiff at any time after the occurrence.

RESPONSE:
57. All documents and things which you expect to introduce at trial
RESPONSE:
58. All documents and things which you expect to use as demonstrative evidence at
trial.
RESPONSE:
S59. All documents identified or relied upon in preparing any answers to Interrogatores

propounded to you by any party.

RESPONSE:

17
Case 3:21-cv-00119-JAG Document 1-1 Filed 02/24/21 Page 49 of 49 PagelD# 54

60. Any reports. memoranda. documents or things of any type which specifically
demonstrate a date or event on which you rely for any contention that you had a good faith belief
to reasonably anticipate that there was a substantial chance that litigation would ensue as a result
of the occurrence.

RESPONSE:

ADAM L. COGHITT
a /

/ / 4)
, ya / {/
A ) PA

By iw

Counsel

Derrick L. Walker (VSB No. 46490)
Robert C: T. Reed (VSB No.: 78967)
ALLEN, ALLEN, ALLEN & ALLEN
1809 Staples Mill Road

Richmond, Virginia 23230

(804) 257-7579 Office

(866) 524-1418 Facsimile

Derrick. Walker@AllenandAllen.com
Robert.Reed@allenandallen.com
Counsel for Plaintiff

18
